uinternal revenue sernee sury washington dic é pr fa dé rt uniform issue list may ake kak kk kik wae ake kkk ake tk ek wee ke kk wee wrk g p l e n a m e s e a e o e t n a n a s tax_exempt_and_government_entities_division ek legend taxpayer a irab bank c account d account e practice g date date date bank f amount x amount y amount z date ete de page dear this letter is in response to your request dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution of amount z from his individual_retirement_account ira ira b at bank c he asserts that his failure to accomplish a rollover of amount z within the 60-day period prescribed by sec_408 was due to his diminishing mental capacity resulting from dementia and strokes which affected his ability to understand and handle his financial transactions taxpayer a represents that upon the expiration of his certificate of deposit at bank c he wished to roll over the ira funds minus the required_minimum_distribution to a new ira with a more competitive interest rate on date he withdrew the funds in ira b totaling amount x and deposited amount x in his checking account account d at bank c taxpayer a’s required_minimum_distribution for that year was amount y thus the amount eligible for a rollover was amount z taxpayer a represents that he is on medication for dementia and that he suffered minor strokes before the distribution of amount z these medical conditions affected his memory and judgment during the 60-day period following the distribution of amount z and caused him to neglect to deposit amount z into an ira before the deadline under sec_408 on date after taxpayer a discovered that the 60-day rollover period had expired with respect to amount z he transferred amount z to his savings account account e at bank f amount z has not been used for any other purpose taxpayer a has submitted progress notes dated date and date from his physicians at practice g demonstrating that he receives medication for dementia and that he suffered two strokes in the two years prior to the distribution of amount z the progress note dated date approximately six months prior to the distribution of amount z states that taxpayer a’s mental capacity has declined rendering taxpayer a no longer oriented to time place and person based on the foregoing facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount z from ira b at bank c sec_72 of the code sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_408 of the code provides that except as otherwise provided in kkk oa sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible retirement pian other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred rrr age the information presented and documentation submitted by taxpayer a are consistent with his assertion that his failure to accomplish a timely rollover was caused by his diminishing mental capacity which affected his ability to handle financial transactions and resulted in amount z remaining in a non-ira account after the end of the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount z from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount z to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount z will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely donzell littlejohn manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose dene gl mteyvhn enclosures
